Citation Nr: 1433695	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-29 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1969 to November 1972 and January 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston Salem, North Carolina.

The Veteran was afforded a June 2014 hearing before the undersigned.  A hearing transcript is associated with the Virtual VA electronic record (efolder).  


FINDING OF FACT

The Veteran's glaucoma is, as likely as not, related to trauma from in-service boxing.  


CONCLUSION OF LAW

The Veteran has glaucoma that is likely the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

The Veteran reports that he was hit in the face while boxing in service.  Although service treatment records do not document any boxing injury, the Board considers the Veteran's report credible.  An in-service event is established.  VA treatment records show a current diagnosis of glaucoma in both eyes.  See October and November 2006 VA treatment records.

The remaining element is a nexus to service.  The Veteran contends that the facial trauma sustained from boxing in service caused him to develop glaucoma.  While he is competent to report about his in-service activities, he is not a medical professional and cannot provide competent reports on the cause of glaucoma.  
Competent medical evidence is required.

In this case, an October 2006 medical opinion by the Veteran's treating ophthalmologist supports his contention.  The physician opined that it was "very likely" in-service boxing could be the cause of the Veteran's glaucoma.  

An October 2007 VA/QTC medical examiner explained that glaucoma can result from prior trauma or idiopathic causes.  After review of the Veteran's history and clinical examination, he provided an equivocal opinion based upon the Veteran's history of boxing.  

The medical evidence weighing against the claim is limited to a post-service injury of the right eye, which suggests a non-service related cause.  See December 1990 VA treatment records.  However, this injury would not explain the glaucoma findings in the left eye.  

Overall, even though the favorable opinions appear somewhat equivocal, the competent medical evidence is in a state of relative equipoise regarding a nexus to service.  By resolving reasonable doubt in the Veteran's favor, the claim for service connection for glaucoma is granted.  38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for glaucoma is granted.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


